DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-14 and newly added claims 21-26 in the reply filed on 04/28/22 is acknowledged. By this election, claims 15-20 is cancelled; claims 1-14 and newly added claims 21-26 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (2010/0224960).
Regarding claim 1, Fischer (Fig. 4) discloses a semiconductor structure, comprising: a capacitor (514, 524, [0031]), comprising: a first electrode 511 and a second electrode 521 respectively electrically connected to a first conductor 392 and a second conductor 391 ([0035]); and a first dielectric layer 611 between the first electrode 511 and the second electrode 521 ([0029]), wherein the first dielectric layer 611 contacts with a sidewall surface of the first conductor 392; and a second dielectric layer 420 over and adjacent to the capacitor ([0027]).  

Regarding claim 2, Fischer (Fig. 4) discloses wherein the first electrode 521 and the second electrode 511 respectively contacts with the first conductor 392 and the second conductor 391.  

Regarding claim 9, Fischer (Fig. 4) discloses wherein the first conductor 392 and the second conductor 391 are respectively electrically coupled to a conductive trace (343, 341).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (2019/0221515) in view of Lin (2011/0210420).
Regarding claim 10, Gu (Fig. 4) discloses a semiconductor structure, comprising: a first conductor 61 and a second conductor 61 ([0022]); a capacitor (24, 25, 26) disposed between the first conductor and the second conductor 61, and electrically connected to the first conductor and the second conductor 61; an oxide containing dielectric 27 disposed over the capacitor (24, 25, 26) and surrounding the first conductor and the second conductor 61 ([0010]); and a dielectric 36 disposed over the oxide containing dielectric 27, wherein a portion of the first conductor 61 and a portion of the second conductor 61 are exposed from the oxide containing dielectrics (27, 36).  
Gu discloses all the claimed limitation except for a nitride containing dielectric disposed over the oxide containing dielectric.
However, Lin (Fig. 5) discloses a nitride containing dielectric 164 disposed over the oxide containing dielectric 162 (see [0062-0063]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Gu by forming the nitride containing dielectric disposed over the oxide containing dielectric for the intended use as a matter of design choice, as taught by Lin (see Fig. 5 and [0062]).

Regarding claim 12, Gu (Fig. 4) discloses wherein the capacitor (24, 25, 26) includes an electrode plate 24 contacting the first conductor 64 and isolated from the second conductor 66.  
Regarding claim 13, Gu (Fig. 4) discloses wherein the oxide containing dielectric 27 is at least partially disposed between the first conductor and the second conductor 61.  

Regarding claim 14, as discussed the combination above, Gu (Fig. 4) discloses wherein the nitride containing dielectric 36 is at least partially disposed between the first conductor and the second conductor 61.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (2019/0221515) in view of Lin (2011/0210420) and further in view of Chang et al. (2002/0142569).
Regarding claim 11, Gu and Lin disclose all the claimed limitation except for a dielectric constant of the nitride containing dielectric is substantially higher than a dielectric constant of the oxide containing dielectric.
However, Chang (Fig. 4) discloses a dielectric constant of the nitride containing dielectric 56 is substantially higher than a dielectric constant of the oxide containing dielectric 54 (see [0019]) in order to improve the production yield of the semiconductor wafer ([0011]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Gu and Lin by forming a dielectric constant of the nitride containing dielectric is substantially higher than a dielectric constant of the oxide containing dielectric, as taught by Chang in order to improve the production yield of the semiconductor wafer (see Fig. 4 and [0011]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (2010/0224960).
Regarding claim 3, Fischer discloses all the claimed limitation except for a shortest distance between the second dielectric layer and the capacitor is about 1 kÅ to 3 kÅ. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form a shortest distance between the second dielectric layer and the capacitor is about 1 kÅ to 3 kÅ as claimed, because the dimensions can be varied depending upon the device in a particular application.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (2019/0221515) in view of Fischer (2010/0224960).
Regarding claim 21, Gu (Fig. 4) discloses a semiconductor structure, comprising: a first conductor 61 and a second conductor 61 ([0022]); a capacitor (24, 25, 26) disposed between the first conductor and the second conductor 61, and electrically connected to the first conductor and the second conductor 61; a dielectric 27 disposed over the capacitor (24, 25, 26) and surrounding the first conductor and the second conductor 61 ([0010]); and a second dielectric 36 disposed over the first dielectric 27, wherein the capacitor contacts the first conductor 61 at a first sidewall surface, and the capacitor contacts the second conductor 61 at a second sidewall surface.  
Gu discloses all the claimed limitations except for a first solder bump and a second solder bump.
However, Fischer (Fig. 2) discloses the first conductor 391 and the second conductor 392 are respectively electrically connected to a first solder bump 398 and a second solder bump 399 at one end in order to serve as electrical connections between the semiconductor device and a package substrate ([0038]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Gu by forming the first conductor and the second conductor are respectively electrically connected to a first solder bump and a second solder bump at one end, as taught by Fischer in order to improve serve as electrical connections between the semiconductor device and a package substrate (see Fig. 2 and [0038]).

Regarding claim 22, Gu (Fig. 4) discloses wherein the first conductor and the second conductor 61 are respectively electrically connected to a first conductive trace 14 and a second conductive trace 14 at the other end.  

Regarding claim 23, Gu (Fig. 4) discloses wherein the first sidewall surface and the second sidewall surface are between the two ends.  

Regarding claim 24, Gu (Fig. 4) discloses wherein the capacitor (24, 25, 26) includes a first electrode 26 extending along a first direction and electrically connected to the first conductor 61.  

Regarding claim 25, Gu (Fig. 4) discloses wherein the capacitor includes a second electrode 24 extending along a second direction opposite to the first direction, and electrically connected to the second conductor 61.  

Regarding claim 26, Gu (Fig. 4) discloses wherein a portion of the first conductor 61 and a portion of the second conductor 61 are exposed from the first dielectric 27 and the second dielectric 36.   

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 4. Specifically, the prior art of record fails to disclose wherein the second dielectric layer includes a first sub-layer, a second sub-layer and a third sub-layer, wherein a dielectric constant of the third sub-layer is substantially higher than a dielectric constant of the first sub-layer or a dielectric constant of the second sub-layer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 and 21-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,903.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a semiconductor structure, including at least two conductors and a first dielectric partially surrounding the at least two conductors, a capacitor substantially under the first dielectric, and a second dielectric over and lining along the first dielectric and top portions of the at least two conductors. Specifically, claims 1, 10 and 21 of the instant application, which claim the same subject matter as disclosed in claims 1, 8 and 15 of U.S. Patent No. 10,867,903.
Regarding claims 1-14 and 21-26 of the instant application, which claim the same subject matter as disclosed in claims 1-20 of U.S. Patent No. 10,867,903.
The facts are that the claims of the U. S. Patent No. 10,867,903 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814